Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about April 25, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts, which, if committed by an adult, would constitute the crimes of attempted sexual abuse in the first and second degrees and sexual abuse in the second and third degrees, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The sexual gratification element (see Penal Law § 130.00 [3]) could be readily inferred from appellant’s conduct itself, for which there was no innocent explanation (see e.g. Matter of Najee A., 26 AD3d 258 [2006], lv denied 7 NY3d 703 [2006]; Matter of Kenny O., 276 AD2d 271 [2000], lv denied 96.NY2d 701 [2001]). Concur—Tom, J.P., Mazzarelli, Friedman, Williams and Sweeny, JJ.